Dear Mr. Perrilloux:
This office is in receipt of your Attorney General's opinion request, wherein you presented the following question as we understand it:
Does the Tangipahoa Parish Council-President Government have any obligation to pay for criminal jury subpoenas served by Tangipahoa Parish Sheriff's Department?
It is the opinion of this office that the parish government has an obligation to pay for criminal jury subpoenas served by the sheriff's office.
  Louisiana Revised Statute 33:1428 states, in pertinent part:
  A. Sheriffs shall be entitled to no more than the following fees and compensation of office in all civil matters:
    (1) For all service and returns of legal documents, notices, and subpoenas, twenty dollars.
The purpose of LA-R.S. 33:1432(A)(1) is to restrict the amount of compensation the sheriff can receive for serving a subpoena, notice, or legal document.
  Louisiana Revised Statute 33:1432 states, in pertinent part:
    The compensation, fees, and costs allowed sheriffs, the parish of Orleans excepted, for all services in criminal matters, shall be the following: [emphasis added]
Although the word "subpoena" is absent from LA-R.S. 33:1432, the statute expressly indicates that the sheriff is entitled to fees and costs for all services in criminal matters, which would reasonably include the issuance of jury subpoenas. Since the parish is *Page 2 
primarily responsible for such fees, it logically follows that criminal jury subpoenas are no exception to this obligation.
Because issuing jury subpoenas is a relatively low operational cost of the sheriff's office, regardless of whether or not the matter is civil or criminal, the sheriff is entitled to compensation by the parish government.
I hope the foregoing Opinion has been responsive to your question.
  Very truly yours,
 CHARLES C. FOTI JR. ATTORNEY GENERAL
  BY:__________________________  STEPHEN STREET ASSISTANT ATTORNEY GENERAL
  SS/mv/jy